Case 0:19-cv-61791-WPD Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

 MAX LEHRMAN,                                                 CASE NO.: 0:19-cv-61791

        Plaintiff,
 v.

 COUNTY SODA SYSTEMS, INC.,

       Defendant.
 ____________________________________________/

         COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

        Plaintiff, Max Lehrman (the “Plaintiff”), by and through counsel, sues Defendant,

 County Soda Systems, Inc. (the “Defendant”) and states:

        1.      This is an action for violations of the Fair Labor Standards Act (the “FLSA”), 29

 U.S.C. §§ 201, et seq., and related State law claims.

                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the action arises

 under federal law, namely, the FLSA.

        3.      This Court has supplemental jurisdiction over the Plaintiff’s State law claims

 pursuant to 28 U.S.C. § 1367.

        4.      Venue is proper pursuant to 28 U.S.C. § 1391 because the conduct giving rise to

 the Plaintiff’s claims occurred within this District.

                                               PARTIES

        5.      The Plaintiff is a citizen of the State of Florida and a resident of Broward County.

        6.      The Defendant is a Florida corporation doing business in Broward County,

 Florida.
Case 0:19-cv-61791-WPD Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 7



                   APPLICABILITY OF THE FAIR LABOR STANDARDS ACT

         7.      At all times material hereto, the Plaintiff was employed by the Defendant within

 the meaning of the FLSA.

         8.      In performing his duties for the Defendant, the Plaintiff was engaged in

 commerce within the meaning of the FLSA.

         9.      In performing his duties for the Defendant, the Plaintiff used goods and products

 that had been moved or produced in interstate commerce.

         10.     At all times material hereto, the Defendant has used goods and products that

 have been moved or produced in interstate commerce.

         11.     At all times material hereto, the Defendant has been an enterprise engaged in

 commerce within the meaning of the FLSA.

                                        FACTUAL ALLEGATIONS

         12.     The Plaintiff was employed by the Defendant from approximately May 2018 to

 April 2019 (the “Covered Period”).

         13.     Throughout the Covered Period, the Plaintiff was a full-time employee of the

 Defendant.

         14.     Throughout the Covered Period, the Defendant paid the Plaintiff an hourly rate

 of $8.50 initially and later $12.50.

         15.     Throughout the Covered Period, the Plaintiff was required to work in excess of

 forty (40) hours a week.

         16.     Throughout the Covered Period, the Plaintiff worked approximately 1,220 hours

 of overtime.

         17.     The Defendant knew or should have known that employees, like the Plaintiff,

 routinely were required to work overtime in order to accomplish their assigned tasks.




                                                 2
Case 0:19-cv-61791-WPD Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 7



           18.   The Plaintiff was not compensated for his overtime.

           19.   Throughout the Covered Period, the Defendant made improper deductions from

 the Plaintiff’s paychecks for equipment required by the Defendant as part of the Plaintiff’s

 duties.

           20.   Throughout the Covered Period, the Defendant required the Plaintiff to work

 after hours, off the clock, for which the Plaintiff was not compensated.

           21.   The Plaintiff is owed approximately $30,000, not including liquated damages.

     COUNT I – VIOLATIONS OF THE FAIR LABOR STANDARD ACT (29 U.S.C. § 207)

           22.   The Plaintiff realleges and incorporates by reference paragraphs 1–21.

           23.   Under the FLSA, the Plaintiff was entitled to pay for every hour he worked for

 the Defendant and for overtime premium compensation of one and one-half times his regular

 rate of pay, for the hours he worked beyond forty (40) per week for the Defendant.

           24.   By the above course of conduct, the Defendant violated the FLSA.

           25.   Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff overtime was not approved in writing by the United States Department of Labor.

           26.   Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff for overtime was not based on the Defendant’s review of any policy or publication of

 the United States Department of Labor.

           27.   Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff for overtime was not based upon any advice of counsel received by the Defendant.

           28.   Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff for overtime was not based upon any investigation by the Defendant of whether the

 Plaintiff actually exceeded forty (40) hours during any pay period.

           29.   Consequently, the Defendant has violated the FLSA willfully.




                                                  3
Case 0:19-cv-61791-WPD Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 7



           30.   Due to the Defendant’s FLSA violations, the Plaintiff is entitled to recover from

 the Defendant his unpaid overtime compensation, his unpaid work off the clock, the wages

 improperly deducted from his paychecks, liquidated damages, reasonable attorney’s fees, and

 the costs of this action.

           WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in his

 favor against the Defendant as follows:

                 (a)     awarding damages in the amount of his unpaid overtime compensation,

 his unpaid work off the clock, and the wages improperly deducted from his paychecks

 pursuant to 29 U.S.C. § 216(b);

                 (b)     awarding additional liquidated damages equal to the amount of his

 unpaid overtime compensation, his unpaid work off the clock, and the wages improperly

 deducted from his paychecks pursuant to 29 U.S.C. § 216(b);

                 (c)     awarding reasonable attorney’s fees and costs pursuant to 29 U.S.C. §

 216(b);

                 (d)     awarding fees and costs incurred in this action; and

                 (e)     granting any other legal or equitable relief the Court deems just and

 proper.

                               COUNT II – UNJUST ENRICHMENT

           31.   The Plaintiff realleges and incorporates by reference paragraphs 1–21.

           32.   Unless the Defendant concedes the existence of an express contract covering the

 labor he performed, the Plaintiff has no adequate remedy at law.

           33.   The Plaintiff conferred benefits on the Defendant in the form of 1,220 hours of

 uncompensated overtime labor, unpaid work off the clock, and improper deductions from his

 paychecks.




                                                  4
Case 0:19-cv-61791-WPD Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 7



           34.   These benefits conferred by the Plaintiff directly resulted in profits for the

 Defendant.

           35.   The Defendant had knowledge of these benefits.

           36.   The Defendant voluntarily accepted and retained the benefits the Plaintiff

 conferred.

           37.   The circumstances are such that it would be inequitable for the Defendant to

 retain the benefits without paying the value thereof to the Plaintiff.

        WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in his

 favor against the Defendant as follows:

                 (a)    awarding compensatory damages in an amount to be proven at trial, as

 well as pre-judgment and post-judgment interest;

                 (b)    awarding fees and costs incurred in this action; and

                 (c)    granting any other legal or equitable relief the Court deems just and

 proper.

   COUNT III – PUBLIC DISCLOSURE OF PRIVATE FACTS / INVASION OF PRIVACY /
                         HOSTILE WORK ENVIRONMENT

           38.   The Plaintiff realleges and incorporates by reference paragraphs 1–21.

           39.   During the Plaintiff’s employment, the Defendant created a hostile atmosphere at

 the Plaintiff’s workplace by repeatedly subjecting the Plaintiff to uninvited and offensive

 inquiries, comments, and lewd remarks regarding the Plaintiff’s father and concerning the

 Plaintiff’s sexual relationships with a non-employee.

           40.   This had the effect of unreasonably interfering with the Plaintiff’s work

 performance and created an intimidating, hostile, or offensive work environment.

           41.   During the Plaintiff’s employment with the Defendant, the Defendant disclosed




                                                  5
Case 0:19-cv-61791-WPD Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 7



 and/or published, to other employees, private facts concerning the Plaintiff’s sexual

 relationships with non-employees.

           42.   The private facts disclosed by the Defendant were offensive.

           43.   The private facts disclosed by the Defendant were not of public concern.

           44.   The Defendant’s disclosure of private facts caused the Plaintiff damages.

        WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in his

 favor against the Defendant as follows:

                 (a)    awarding compensatory damages in an amount to be proven at trial, as

 well as pre-judgment and post-judgment interest;

                 (b)    awarding fees and costs incurred in this action; and

                 (c)    granting any other legal or equitable relief the Court deems just and

 proper.

                                   COUNT IV – DEFAMATION

           45.   The Plaintiff realleges and incorporates by reference paragraphs 1–21.

           46.   During the Plaintiff’s employment, the Defendant created a hostile atmosphere at

 the Plaintiff’s workplace by repeatedly subjecting the Plaintiff to uninvited and offensive

 inquiries, comments, and lewd remarks regarding the Plaintiff’s father and concerning the

 Plaintiff’s sexual relationships with a non-employee.

           47.   This had the effect of unreasonably interfering with the Plaintiff’s work

 performance and created an intimidating, hostile, or offensive work environment.

           48.   During the Plaintiff’s employment with the Defendant, the Defendant disclosed

 and published, to other employees, private facts concerning the Plaintiff’s sexual relationships

 with non-employees.

           49.   The private facts disclosed by the Defendant were false.




                                                  6
Case 0:19-cv-61791-WPD Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 7



           50.   The Defendant published these false and defamatory statements without

 reasonable care to determine their falsity.

           51.   The Defendant’s publication of these false and defamatory statements caused the

 Plaintiff damages.

        WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in his

 favor against the Defendant as follows:

                 (a)    awarding compensatory damages in an amount to be proven at trial, as

 well as pre-judgment and post-judgment interest;

                 (b)    awarding fees and costs incurred in this action; and

                 (c)    granting any other legal or equitable relief the Court deems just and

 proper.

                                   DEMAND FOR JURY TRIAL

        The Plaintiff demands a trial by jury pursuant to Federal Rule of Civil Procedure 38.

 DATED July 17, 2019.

                                      Respectfully Submitted By:

                                      Gulisano Law, PLLC
                                      5645 Coral Ridge Drive, Suite 207
                                      Coral Springs, FL 33076
                                      954-947-3972 – office
                                      954-947-3910 – fax
                                      michael@gulisanolaw.com – email

                                      s/ Michael Gulisano
                                      Michael Gulisano, Esquire
                                      Florida Bar No.: 87573




                                                 7
